 



EXHIBIT 10.19

February 28, 2005

Total Entertainment Restaurant Corp.
9300 E. Central, Ste. 100
Wichita, KS 67206

     
Re:
  Bookkeeping Services Agreement/March 1, 1999 to February 28, 2002 And
extension March 1, 2005 to February 28, 2006

Gentlemen:

The parties to the Bookkeeping Services Agreement referenced above mutually
agree to extend the term of the agreement for one year at the expiration of the
current term on February 28, 2005, under the same terms and conditions. The
extended term shall commence on March 1, 2005 and extend through February 28,
2006.

              TENT Management, Inc.
 
   
By:
  /s/ James K. Zielke

   

    James K. Zielke, Secretary
 
    Franchise Services Company, LLC
 
   
By:
  /s/ Dale Hoyer

   

    Dale Hoyer, President

 